DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 22-33, in the reply filed on 30 November 2021 is acknowledged. The traversal is on the grounds that Kern does not disclose the carrier layer includes a reaction accelerator embedded in the carrier layer. Applicant’s arguments are not found persuasive for the following reasons.
With respect to Applicant’s traversal of the restriction requirement, Applicant’s remarks are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the previous Office action mailed 01 October 2021. However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims. Also, even with respect to the newly amended claims filed 30 November 2021, the previously cited references still show that the amended claims do not make a contribution over the prior art (i.e., Groups I-III still lack the same or corresponding special technical features) because the groups do not
Kern discloses an article comprising an electric strip having a baked enamel layer on both sides of the electric strip (Col. 1, lines 51-55). There is an accelerant applied to at least one baked enamel layer; the accelerant is spray coated and includes imidazoles (Col. 2, lines 31-39), which are identical to what Applicant describes as a reaction accelerator of the present invention (see instant specification, [0021], which states the reaction accelerator includes imidazoles). The baked enamel layers are made from polymers including epoxy resins (Col. 2, lines 25-28) and are thus adhesive (see instant specification, [0033], which states the second layer can be an epoxy resin-based layer; because the second layer presently claimed includes an adhesive, then the second baked enamel layer being epoxy corresponds to the presently claimed second layer). The electric strip corresponds to the rolled sheet metal strip having a first flat side and a second flat side. The first baked enamel layer and the sprayed accelerant coating together correspond to the first layer applied directly to the sheet metal strip presently claimed. The sprayed accelerant coating corresponds to the carrier layer presently claimed; because it is sprayed and contains the reaction accelerator, then the reaction accelerator is embedded in the carrier layer as presently claimed. The second baked enamel layer corresponds to the second layer including an adhesive which is free of the reaction accelerator or any reaction accelerator. 
Therefore, since the limitations set forth in claims 22 and 34 fail to define a contribution over Kern, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 34-38 withdrawn are from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2021.

Information Disclosure Statement
The information disclosure statement filed 19 October 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Applicant has not provided an English translation of the German Office Action dated 17 January 2019 for German Patent Application No. 10 2018 206 151.3, nor an English translation of the Written Opinion of the International Search Authority dated 24 May 2019 for PCT Application No. PCT/EP2019/059476.
Further, the information disclosure statement filed 19 October 2020 includes document WO 2016/003360 A1 (hereinafter “WO ‘360”), which is drawn to a method for managing operation of multiple radio access technologies. The reference was not considered by the examiner because it is unclear how it relates to the present invention, which is drawn to a coated sheet metal band, nor was it listed on the information disclosure statement. The examiner notes the information disclosure statement filed 19 October 2020 notes WO 2016/033630 A1 as a reference, and the examiner assumes 
The information disclosure statement filed 22 November 2021 has been considered by the examiner. However, the examiner did not consider US 10,755,842 B2 because the reference was previously made of record in the PTO-892 included with the Office action mailed 01 October 2021.

Drawings
The drawings are objected to because:
Fig. 6: The figure contains material that is not in the English language, including the axis label and the bar labels. See 37 CFR 1.84(p)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 24 and 29 are objected to because of the following informalities:
Claim 24, line 3: “he reaction accelerator” should read “the reaction accelerator”.
Claim 29, line 2: “2 µm, 1 µm or 0.5 µm” should read “2 µm, 1 µm, or 0.5 µm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 22, the claim recites “a first layer over the first flat side, including a carrier layer which is applied directly to the sheet metal strip…” in lines 3-4. It is unclear if this means the first layer is applied directly to the sheet metal strip, or if 
With respect to claim 27, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “wherein the first layer includes less than or equal to 20 vol.% adhesive”, and the claim also recites “in particular less than or equal to 10 vol.% adhesive” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
With respect to claim 33, the claim recites “wherein the sheet metal strip is wound into a coil” in line 2. It is unclear what is meant by this phrase. Does this mean the sheet metal strip is initially wound up in a coil? Or does this mean the sheet metal strip, after coating, gets wound up into a coil? Clarification is respectfully requested. If the second interpretation is correct, then the claim is unclear because it leads to the question is only the sheet metal strip wound into a coil? Or is the entire article, i.e. coated sheet metal strip, wound into a coil? If this second interpretation is correct, then it is suggested that Applicant amend claim 33 to read “wherein the coated sheet metal strip is wound into a coil”. For the purposes of examination, the claim has been 
Claims 23-26 and 28-32 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 22-24, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fluch (US 2015/0314563 A1).
With respect to claims 22-23, Fluch discloses an article comprising a thermoplastic adhesion promoter 15, adhesive layer 8, sheet metal strip 5, and adhesive layer 9 ([0031] and Fig. 2, shown below). The thermoplastic adhesion promoter is made from polyvinyl alcohol ([0016], [0031]) and contains a reaction accelerator for the adhesive ([0018]), i.e. the reaction accelerator is embedded in the carrier layer and stores the reaction accelerator on a physical basis, and thus corresponds to the presently claimed carrier layer. The adhesive layer 8 and the thermoplastic adhesion promoter 15 together correspond to the first layer. The adhesive layer 9 corresponds to the second layer including an adhesive presently claimed. The sheet metal strip 5 is initially wound in a coil 4 ([0031] and Fig. 1), corresponding to the rolled sheet metal strip presently claimed.

    PNG
    media_image1.png
    427
    559
    media_image1.png
    Greyscale

In light of the overlap between the claimed coated sheet metal strip and that taught by Fluch, it would have been obvious to one of ordinary skill in the art to use a coated sheet metal strip that is both taught by Fluch and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 24, the reaction accelerator includes 2-methylimidizole ([0018], [0037]).
With respect to claim 30, Fluch does not disclose wherein the first layer contains mineral fillers, and thus the first layer is free of mineral fillers.
With respect to claim 33, Fluch discloses the sheet metal strip is originally wound in a coil 4 ([0031] and Fig. 1, shown below), reading on the sheet metal strip being wound into a coil.

    PNG
    media_image2.png
    501
    794
    media_image2.png
    Greyscale

Alternatively, there is no disclosure Fluch of sheet metal strip being wound into a coil. However, as the specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 22, 24-25, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al. (WO 2016/033630 A1, “Kern”). It is noted that the disclosure of Kern is based off US 10,755,842 B2, which serves as an English language equivalent.
With respect to claims 22 and 24-25, Kern discloses an article comprising an electric strip having a baked enamel layer on both sides of the electric strip (Col. 1, lines 51-55). There is an accelerant applied to at least one baked enamel layer; the accelerant is spray coated and includes imidazoles such as 1-methylimidazole and 2-methyl imidazole (Col. 2, lines 31-39), which are identical to what Applicant describes as a reaction accelerator of the present invention (see instant specification, [0021], which states the reaction accelerator includes imidazoles). The baked enamel layers are made from polymers including epoxy resins (Col. 2, lines 25-28) and are thus adhesive (see instant specification, [0033], which states the second layer can be an epoxy resin-based layer). Because the second layer presently claimed includes an adhesive, then the second baked enamel layer being epoxy corresponds to the 
In light of the overlap between the claimed coated sheet metal strip and that taught by Kern, it would have been obvious to one of ordinary skill in the art to use a coated sheet metal strip that is both taught by Kern and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 32, Kern discloses the laminate is an electric strip (Col. 1, line 59; Col. 2, lines 43-46), and thus the sheet metal strip corresponds to the presently claimed electrical sheet strip.
With respect to claim 33, Kern discloses the laminate is wound into a coil (Col. 2, lines 51-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787